

EXHIBIT 10.33


BLONDER TONGUE LABORATORIES, INC.
1995 LONG TERM INCENTIVE PLAN
INCENTIVE STOCK OPTION AGREEMENT
 
THIS AGREEMENT is made and entered into as of this ____ day of ________, 200_,
by and between BLONDER TONGUE LABORATORIES, INC. a Delaware corporation (the
“Company”), and _______-______________________ (“Optionee”).
Background
 
The Optionee is a key employee of the Company’s and possesses knowledge,
experience and skill necessary for the Company’s future growth and success. The
Company has adopted the Blonder Tongue Laboratories, Inc. 1995 Long Term
Incentive Plan (the “Plan”). Pursuant to and in accordance with the Plan, the
Company desires to grant to the Optionee an incentive stock option as defined in
Section 422 of the Internal Revenue Code of 1986, as amended, to purchase shares
of the Company’s Common Stock as more fully set forth below. Capitalized terms
used in this Agreement and not otherwise defined herein, shall have the meanings
ascribed to them in the Plan.
 
NOW, THEREFORE, in consideration of the premises and the covenants contained
herein, and intending to be legally bound, it is agreed as follows:
 
1. Option to Purchase Shares. The Company hereby grants to the Optionee an
Option (the “Option”), pursuant to the Plan, to purchase up to ______________
(_____) shares of the Company’s Common Stock (the “Stock”). The Option Price for
each share of Stock shall be _________ Dollars and ___________ Cents ($____),
which is acknowledged to be 100% of the Fair Market Value (defined in the Plan)
of each share of Stock as of the date hereof. The Option shall be exercisable
for the number of shares of Stock and during the specific exercise periods
(“Exercise Period(s)”) set forth in the following table:
 
     
Number of Shares
 
---------------------------------------------------------Shares
 
Exercise Period
 
___________1 through ___________
 



 
2. Manner of Exercise and Terms of Payment. The Option may be exercised in whole
or in part, subject to the limitations set forth in this Agreement, upon
delivery to the Company of timely written notice of exercise, accompanied by
full payment of the Option Price for the shares of Stock with respect to which
the Option is exercised. Full payment shall be in cash or, if and as permitted
by the Committee in its sole discretion: (i) by the Optionee’s note payable over
such period of time, at such rate of interest and in form and substance
satisfactory to the Committee; (ii) by tendering stock of the Company; or (iii)
by withholding stock subject to the Option, all as provided in the Plan.
 
3. Termination of Option.
 
(a) Expiration or Termination of Employment. Except as specifically provided in
Section 3(b) and 3(c) hereof, and Section 3.2(b) of the Plan, the Option granted
hereunder shall terminate as of the
close of business on the earliest to occur of the date of (i) expiration of the
Exercise Period, (ii) an event of default or breach by the Optionee of the terms
and conditions of this Agreement, or (iii) termination of the Optionee’s
employment with the Company for cause. If the Optionee’s employment is
terminated other than for cause, death (as provided in subsection (b) below), or
retirement or disability (both as provided in subsection (c) below), the
Optionee must exercise his Option, if at all and to the extent then exercisable,
within 30 days from the date of such termination, in accordance with the terms
of the Plan and this Agreement.
 
 
--------------------------------------------
 1   The Exercise Period for these options shall commence on the Acceleration
Date, if earlier. The “Acceleration Date” is 12:01 a.m. on the date of
termination of Optionee’s employment with the Company by reason of Optionee’s
retirement after reaching the age of 65 years, or by reason of Optionee’s
retirement after becoming permanently disabled. 
 
 

--------------------------------------------------------------------------------


 
(b)  Death of Optionee. If the Optionee dies prior to the exercise of the Option
in full, the Option may be exercised by the Optionee’s executors, administrators
or heirs within one year after the date of the Optionee’s death, provided death
occurred during the Optionee’s employment with the Company, or within three
months following the termination of the Optionee’s employment with the Company,
by reason of the Optionee’s retirement after reaching the age of 65 years or the
Optionee’s retirement after becoming permanently disabled. Such Option may be so
exercised by the Optionee’s executors, administrators or heirs only with respect
to that number of shares of Stock which the Optionee had an Option to purchase
and only to the extent that the Option was exercisable (but had not theretofore
been exercised) as of the date of the earlier of the (i) retirement of the
Optionee after reaching the age of 65 years or after becoming permanently
disabled, or (ii) death of the Optionee. In no event may the Option be exercised
at any time after the expiration of the Exercise Period stated in Section 1
hereof.
 
(c)  Retirement or Disability. If the Optionee’s employment with the Company is
terminated, prior to the exercise of the Option in full, by reason of the
Optionee’s retirement after reaching the age of 65 years or by reason of the
Optionee’s retirement after becoming permanently disabled, the Optionee shall
have the right, during the period ending three months after the date of the
Optionee’s termination of employment, to exercise the Option to the extent that
it was exercisable but not exercised at the date of the Optionee’s termination
of employment with the Company. Such Option may be so exercised by the Optionee
only with respect to that number of shares of Stock which the Optionee had an
Option to purchase and only to the extent that the Option was exercisable (but
had not theretofore been exercised) as of the date that the Optionee retires
after reaching the age of 65 years or after becoming permanently disabled. In no
event may the Option be exercised at any time after the expiration of the
Exercise Period stated in Section 1 hereof.
 
4. Rights as Shareholder. An Optionee or permitted transferee of an Option shall
have no rights as a shareholder of the Company with respect to any shares of
Stock subject to such Option prior to the Optionee’s purchase of such shares of
Stock by exercise of such Option as provided in the Plan.
 
5. Delivery of Stock Certificates. The Company shall not be required to issue or
deliver any certificate for shares of Stock purchased upon the exercise of all
or any portion of an Option granted under the Plan prior to the fulfillment of
any of the following conditions which may, from time to time, be applicable to
the issuance of the Stock:
 
(a) Listing of Shares. The admission of such shares of Stock to listing on all
stock exchanges on which the Stock of the Company is then listed.
 
(b) Registration and/or Qualification of Shares. The completion of any
registration or other qualification of such shares of Stock under any federal or
state securities laws or under the regulations promulgated by the Securities and
Exchange Commission or any other federal or state governmental regulatory body
which the Board or Committee, as the case may be, deems necessary or advisable.
The Company shall in no event be obligated to register any securities pursuant
to the Securities Act of 1933 (as now in effect or as hereafter amended) or to
take any other action in order to cause the issuance and delivery of such
certificates to comply with any such law, regulations or requirement.
 
(c) Approval or Clearance. The obtaining of any approval or clearance from any
federal or state governmental agency which the Board or Committee, as the case
may be, shall determine to be necessary or advisable.
 
(d) Reasonable Lapse of Time. The lapse of such reasonable period of time
following the exercise of the Option as the Board or Committee, as the case may
be, may establish from time to time for reasons of administrative convenience.
 
 
 

--------------------------------------------------------------------------------


 
6. (a) Anti-Dilution. Except as otherwise expressly provided herein, if the
outstanding shares of Common Stock are hereafter changed or converted into, or
exchanged or exchangeable for, a different number or kind of shares or other
securities of the Company or of another corporation by reason of a
reorganization, merger, consolidation, recapitalization, reclassification or
combination of shares, stock dividend stock split or reverse stock split,
appropriate adjustment shall be made by the Board of Directors in the number of
shares and kind of stock subject to unexercised stock options hereunder, to the
end that the proportionate interest of the Optionee shall be maintained as
before the occurrence of such event.
 
(b) Non-survival of Company. In the event of a dissolution or liquidation of the
Company or any merger or combination in which the Company is not a surviving
corporation, each outstanding Option granted hereunder shall terminate, but the
Optionee shall have the right, immediately prior to such liquidation,
dissolution, merger or combination, to exercise the Option, in whole or in part,
to the extent that such Option is then otherwise exercisable and has not
previously been exercised, provided, however, that no adjustment shall be made
to an incentive stock option which would constitute a “modification” of such
Option, as such term is defined in Section 424(h)(3) of the Code.
 
(c) Change in Control. In the event of any contemplated transaction which may
constitute a change in control of the Company, as provided in Section 3.2(c) of
the Plan, the Board of Directors may modify the Option granted hereunder, so as
to accelerate, as a consequence of or in connection with such transaction, the
vesting of the Optionee’s right to exercise such Option.
 
7.  Tax Attributes. The incentive stock option granted pursuant to this
Agreement is intended to qualify under Section 422 of the Code and any
provisions hereof which would prevent such Options from qualifying are invalid
and of no effect, except as provided in Section 1.8 of the Plan. The Optionee
will promptly give written notice to the Company of any sale, exchange, gift, or
other transaction of any shares of Stock acquired pursuant to such incentive
stock option which occurs within two years of the date of grant of such Option
or within one year after the issuance of any shares of Stock pursuant thereto.
 
8. Agreement Subject to Plan. No term or condition of this Agreement shall be
construed or interpreted in a manner contrary to the purposes and provisions of
the Plan, a copy of which may be obtained from the Secretary of the Company. Any
question of interpretation arising under the Plan or this Agreement shall be
resolved by the Committee.
 
9. Restrictions on Transfers. No Option granted pursuant to the Plan may be
transferred by an Optionee. Subject to the provisions of Section 3(b) hereto,
the Option shall be exercisable only by an Optionee during his lifetime.
 
10. Miscellaneous.
 
(a) The Company reserves the right to terminate at any time, by written notice
to the Optionee, any or all of the restrictions on the Stock set forth in this
Agreement. Such termination shall be effective upon the Optionee’s receipt of
such notice.
 
(b) All notices provided for or contemplated herein shall be addressed as
follows:
 
If to the Company:     Blonder Tongue Laboratories, Inc.
One Jake Brown Road
Old Bridge, New Jersey 08857
Attn.: Chairman of Compensation Committee
 


If to the Optionee:
________________
 
________________
 
________________


  


or to such other addresses as the parties may specify in writing.
 
 
 

--------------------------------------------------------------------------------


 
(c) Whenever Federal, state and local tax is due on the exercise of Options
granted under this Agreement, the Company may require the Optionee or
Participant to remit an amount sufficient to satisfy Federal, state and local
withholding taxes prior to the delivery of any certificate for such shares or
the lapse of restrictions.
 
(d) This Agreement does not confer upon or give to the Optionee any right to
continued employment by the Company and does not in any way affect the right of
the Company to terminate the Optionee’s employment at any time.
 
(e) This Agreement shall be construed in accordance with the laws of the State
of Delaware.
 
IN WITNESS WHEREOF, the undersigned have executed, or have caused this Agreement
to be executed, as of the day and year first above written.
 


 
BLONDER TONGUE LABORATORIES, INC.       OPTIONEE
 
By:_____________________________________   ___________________________________
     James A. Luksch, Chief Executive Officer   


 
 

--------------------------------------------------------------------------------

